COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


CAVE HILL CORPORATION AND
 COMMONWEALTH CONTRACTORS
 GROUP SELF-INSURANCE ASSOCIATION
                                                                MEMORANDUM OPINION*
v.     Record No. 0750-04-3                                         PER CURIAM
                                                                    JULY 27, 2004
RANDALL R. CONLEY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Daniel E. Lynch; John T. Cornett, Jr.; Williams & Lynch, on brief),
                 for appellants.

                 No brief for appellee.


       Cave Hill Corporation and its insurer appeal a decision of the Workers’ Compensation

Commission finding that Randall R. Conley proved that his post-traumatic stress disorder

constituted a compensable psychological injury. We have reviewed the record and the

commission’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Conley v. Cave Hill Corp., VWC File No. 213-67-64

(Mar. 9, 2004). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.